Opinion issued September 20, 2007
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00746-CV



IN RE AMERICAN LIFT & EQUIPMENT, INC., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, American Lift & Equipment, Inc.,
challenges the trial court's (1) August 28, 2007 order granting a mistrial.  
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Nuchia, Jennings, and Keyes.
 
1.               
-